
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.49


METRON TECHNOLOGY N.V.
SUPPLEMENTAL STOCK OPTION PLAN


1.    PURPOSE.

        1.1    This plan is intended to constitute a "broadly-based" plan for
purposes of Rule 4350(i)(1)(A) of the NASD Manual.

        1.2    The purpose of this supplemental stock option plan (the "Plan")
is to motivate key employees of and consultants to Metron Technology N.V. (the
"Company") and its group companies (the "Group Companies") to improve individual
performance by providing long-term incentives to such persons by way of
facilitating ownership of shares in the issued share capital of the Company. The
Plan is also intended to facilitate recruiting and retaining key personnel of
outstanding ability by providing an attractive capital accumulation opportunity.

        1.2    The Plan provides employees, consultants, and officers of the
Company and its Group Companies ("Employees") an opportunity to purchase Shares
pursuant to options which do not qualify as incentive stock options under
Sections 422 or 423 of the Code (hereafter "Nonqualified Stock Options").

2.    SUBPLANS AUTHORIZED.

        The Plan shall operate as a master plan and to the extent appropriate
the Company and/or its Group Companies may adopt subplans which among other
things may be intended to address specific laws of one or more of the
jurisdictions in which the Company and/or its Group Companies operate (a
"Subplan").

3.    DEFINITIONS.

        Capitalized terms used in the Plan and in the Agreement (as defined
below) have the meaning ascribed thereto in this Section 3.

        (a)    "Agreement"    means a written contract entered into between the
Company and/or a Group Company on the one hand and an Optionee on the other hand
containing the terms and conditions of an Option, which shall be consistent with
the Plan and be determined by the Board, together with all amendments thereto
made by the Board in accordance with Section 13 hereof.

        (b)    "Board"    means the supervisory board of the Company.

        (c)    "Committee"    means a committee designated by the Board to
administer the Plan in accordance with Section 13 hereof.

        (d)    "Company"    means Metron Technology N.V., a public company with
limited liability established at Amsterdam, The Netherlands.

        (e)    "Consultant"    means any person, including an advisor,
(i) engaged by the Company or a Group Company to render consulting or advisory
services and who is compensated for such services or (ii) who is a member of the
Board of Directors of a Group Company. However, the term "Consultant" shall not
include either Directors who are not compensated by the Company for their
services as Directors or Directors who are merely paid a director's fee by the
Company for their services as Directors.

        (f)    "Director"    means a member of the supervisory board of the
Company.

1

--------------------------------------------------------------------------------


        (g)    "Employee"    means an employee (including a managing director
who is also an employee) of the Company or a Group Company.

        (h)    "Exchange Act"    means the Securities Exchange Act of 1934, as
amended.

        (i)    "Fair Market Value"    means, as of any date, the value per Share
determined as follows:

        (i)    the Stock is listed on any official stock exchange, the Fair
Market Value shall be the closing sales price per Share on such stock exchange
(or the closing bid price if no sales were reported) for the last trading day
prior to the time of determination; provided, however, that if the Stock is
listed on more than one such exchange, the Fair Market Value shall be determined
with respect to the closing sales price per Share on the exchange having the
greatest average trading volume of the Stock for the prior thirty (30) day
period; or

        (ii)    if the Stock is not listed on any official stock exchange, the
Fair Market Value shall be determined by the Board, using such criteria as it
shall determine, in its sole discretion, to be appropriate for such valuation.

        (j)    "Group Company"    ("groepsmaatschappij") has the meaning
assigned to it in Section 2:24b of the Dutch Civil Code or any successor
provision thereof with the understanding that FSI Metron Europe Ltd., a company
under the laws of England which is registered at Brighton is deemed not to be a
Group Company.

        (k)    "Non-Employee Director"    means a Director who either (i) is not
a current Employee or Officer of the Company or its parent or a subsidiary, does
not receive compensation (directly or indirectly) from the Company or its parent
or a subsidiary for services rendered as a consultant or in any capacity other
than as a Director (except for an amount as to which disclosure would not be
required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act ("Regulation S-K")), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404(b) of Regulation S-K; or (ii) is
otherwise considered a "non-employee director" for purposes of Rule 16b-3.

        (l)    "Officer"    means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

        (m)    "Option"    means a right to purchase Shares pursuant to the
terms of the Plan.

        (n)    "Option Price"    means the price at which a Share covered by the
respective Option may be purchased.

        (o)    "Optionee"    means an Employee or Consultant to whom an Option
is or has been granted.

        (p)    "Plan"    means this Metron Technology N.V. Supplemental Stock
Option Plan, any Subplans authorized by the Company and any amendments made
thereto by the Board in accordance with Section 12 hereof.

        (q)    "Securities Act"    means the Securities Act of 1933, as amended.

        (r)    "Share"    means a common share in the issued share capital of
the Company.

        (s)    "Stock"    means the common shares in the issued share capital of
the Company.

        (t)    "Successor"    with respect to an Optionee means the person or
persons who, by will or according to the applicable law of inheritance,
acquire(s) the right to exercise an Option.

        (u)    "Term"    means the period during which an Option may be
exercised.

2

--------------------------------------------------------------------------------


4.    SHARES AVAILABLE UNDER THE PLAN.

        4.1    The number of Shares available for distribution under the Plan
shall not exceed 500,000, subject to adjustment pursuant to Section 14 hereof.
Shares used for purposes of the Plan shall be common shares in the authorized
share capital of the Company.

        4.2    If an Option should expire or can no longer be exercised for any
reason without having been exercised in full, the unissued Shares which were
subject thereto shall, unless the Plan shall have been terminated, become
available for future issuance under the Plan.

        4.3    For the purposes of computing the total number of Shares granted
under the Plan, each Option shall be deemed to be the equivalent of the maximum
number of Shares that may be issued upon exercise of the particular Option.

        4.4    Except as set forth in the following sentence, Options may only
be granted under the Plan on June 1 and December 1 of each calendar year (or the
next business day if any such June 1 or December 1 is not a business day).
Notwithstanding the preceding sentence, Options may be granted at any time or
times during each calendar year to eligible Employees and Consultants if:
(i) the grant is made in connection with the hiring by the Company of an
eligible Employee or Consultant and such eligible Employee or Consultant was not
employed by or a consultant to the Company within the previous 6 months,
(ii) the grant is made in recognition of a newly granted promotion to an
eligible Employee or Consultant and the Committee determines that such promotion
involves a significant increase in the duties or responsibilities of such
eligible Employee or Consultant, or (iii) the grant is made in connection with
the exercise by the Board of any of the powers listed in Section 13.2(c) hereof.

5.    ELIGIBILITY.

        Participation in the Plan shall be limited to Employees and Consultants,
and the Committee or the Board shall determine which Employees and Consultants
shall be granted Options under the Plan, and the terms of such Options, all as
more fully provided in the relevant Agreement.

        Notwithstanding the foregoing, the aggregate number of shares subject to
Options granted to Officers and Directors under the Plan shall be less than
fifty percent (50%) of the aggregate number of shares subject to Options granted
under the Plan. Such determination shall be from the date of the adoption of the
Plan to the first anniversary of such adoption and thereafter, from the date of
adoption to next anniversary of the adoption (based on the Options granted from
the date of adoption of the Plan until such anniversary), except that in each
case there shall be excluded from these calculations any Options granted to an
Officer not previously employed by the Company as an inducement essential to
such individual entering into an employment contract with the Company.

6.    GENERAL TERMS OF OPTIONS.

        6.1    Each Option shall be subject to an Agreement.

        6.2    Each Agreement shall set forth the number of Shares to which the
Option subject to such Agreement applies, the Option Price and such other terms
and conditions applicable to the Option as shall be determined by the Board
acting in its sole discretion, subject however to the provisions of the Plan,
particularly this Section 6.2 thereof.

        6.3    The Option Price shall never be less than the nominal value per
Share. Moreover, the Option Price shall not be less than the Fair Market Value
on the date the Option is granted.

        6.4    The Agreement may contain such other terms, provisions, and
conditions as may be determined by the Board (not inconsistent with this Plan).

3

--------------------------------------------------------------------------------


7.    TRANSFERABILITY.

        Each Agreement shall provide that Options may not be sold, assigned,
transferred, exchanged, pledged or otherwise encumbered. Notwithstanding the
immediately preceding sentence, an Agreement may provide that the Option subject
to the Agreement shall transfer in the event of the death of an Optionee to a
Successor or, alternatively, that the death of an Optionee shall accelerate the
Term of the Option in accordance with Section 9 of the Plan.

8.    EFFECTIVE DATE AND DURATION OF THE PLAN.

        8.1    The Plan shall become effective as of and its "Effective Date"
shall be the date it is adopted by the Board.

        8.2    The Plan shall remain in effect until the date as of which the
Board has terminated the Plan (the "Termination Date"); provided, however, that
Options granted prior to the Termination Date may vest, be exercised or
otherwise effectuated in accordance with the relevant Agreement beyond the
Termination Date unless the authority to do so is limited in the Agreement or
otherwise.

9.    TERM OF OPTIONS, ACCELERATION.

        Each Agreement shall set forth the Term of the Option; provided,
however, that the Term of an Option shall not be for more than 10 years.
Acceleration of the expiration of the applicable Term is permitted upon such
terms and conditions as shall be set forth in the Agreement, which may, but need
not, include, without limitation, acceleration in the event of the Optionee's
death or retirement as Employee.

10.    TERMINATION OF EMPLOYMENT AND CONSULTING RELATIONSHIP AND PERMANENT
DISABILITY OF THE OPTIONEE.

        10.1    No Option may be exercised by an Optionee from the date on or as
per which the Optionee is no longer an Employee or a Consultant, for any reason
whatsoever, except as and to the extent provided in the Agreement applicable to
that Option. Notwithstanding the foregoing, a change in the capacity in which a
person provides services to the Company will not constitute a termination of
employment or consulting relationship for purposes of the Plan provided that
there is no interruption in the period during which the person provides services
to the Company.

        10.2    Subject to Sections 7 and 10.1 of the Plan, during the lifetime
of an Optionee, only such Optionee (or such Optionee's legal representative) may
exercise an Option. An Option may be exercised by the Successor of an Optionee
following the death of such Optionee to the extent, and during the period of
time, if any, provided in the applicable Agreement.

        10.3    Notwithstanding the provisions of Section 10.1 above, in the
event of termination of the Optionee's employment or consulting relationship
with the Company or one or more of the Group Companies as a result of his total
and permanent disability (as determined by the Board or the Committee) the
Optionee may, but only within 12 months from the date of such termination (but
in no event later than the expiration date of the Term of such Option as set
forth in the relevant Agreement), exercise the Option in accordance with the
terms and conditions of the relevant Agreement. If and to the extent that the
Optionee does not so exercise the Option, the Option shall terminate without any
payment of compensation or remuneration being due or payable to the Optionee.

11.    EXERCISE OF OPTIONS.

        11.1    The Option Price of the Shares with respect to which an Option
is exercised shall be payable to the Company in full at the time of exercise of
the Option and shall be made in such currency as the Board shall specify in the
applicable Agreement. However, the Board may, in its sole discretion, permit

4

--------------------------------------------------------------------------------

an Optionee to pay the Option Price in whole or in part (i) with Shares owned by
the Optionee; (ii) with Shares issuable upon exercise of the Option;
(iii) delivery on a form prescribed by the Board of an irrevocable direction to
a securities broker approved by the board or the Board to sell Shares and to
deliver all or a portion of the proceeds thereof to the Company in payment for
the Shares; or (iv) a combination of the foregoing, and in any such event the
Company undertakes to repurchase the Shares involved. Any Shares used to pay all
or part of the Option Price shall be valued by the Board or the Committee at
their Fair Market Value on the date of the exercise of the Option. In addition,
any Shares used to pay all or part of the Option Price that were acquired,
directly or indirectly from the Company, must have been held for more than six
(6) months (or such longer or shorter period of time required to avoid a charge
to earnings for financial accounting purposes) prior to their use for such
payment.

        Notwithstanding the above, it is expressly understood that an Optionee
may only use Shares to pay all or part of the Option Price and that the Company
shall only be bound to repurchase those Shares subject to the condition
precedent that the provisions of Dutch law and the articles of association of
the Company, as the same may be amended from time to time, concerning the
repurchase by the Company of shares in its own capital are complied with and
satisfied.

        11.2    Each Option shall be exercisable in whole or in part on the
terms provided for in the relevant Agreement. In no event shall any Option be
exercisable at any time after the expiration of its Term. When an Option is no
longer exercisable, it shall be deemed to have lapsed or terminated without any
payment of compensation or remuneration due to anybody.

12.    TERMINATION, SUSPENSION AND MODIFICATION OF THE PLAN AND ALTERATION AND
AMENDMENT OF AGREEMENTS AND OPTIONS.

        To the extent permitted by law, the Board may at any time and from time
to time terminate, suspend or modify the Plan. The Board may at any time alter
or amend any or all Agreements and the terms and conditions of outstanding
Options, except the Option Price, provided, however, that no such termination,
suspension, modification, alteration or amendment will adversely affect any
right acquired by any Optionee under an Option granted before the date of
termination, suspension, modification, alteration or amendment, unless otherwise
agreed to by the Optionee in the Agreement or otherwise or unless required by
law. However, it will be conclusively presumed that any adjustment for changes
in capitalization provided for in Section 14 does not adversely affect the
rights of any Optionee.

13.    ADMINISTRATION.

        13.1    Administration by Board.     The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 13.3.

        13.1    Powers of Board.    The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

        (a)    To determine from time to time which of the persons eligible
under the Plan shall be granted Options; when and how each Option shall be
granted; the provisions of each Option granted (which need not be identical),
including the time or times when a person shall be permitted to receive Shares
pursuant to an Option; and the number of Shares with respect to which an Option
shall be granted to each such person.

        (b)    To construe and interpret the Plan and Options granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Agreement, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

        (c)    To effect, at any time and from time to time, with the consent of
any adversely affected Optionee, (1) the reduction of the exercise price of any
outstanding Option under the Plan, (2) the

5

--------------------------------------------------------------------------------




cancellation of any outstanding Option under the Plan and the grant in
substitution therefor of (A) a new Option under the Plan covering the same or a
different number of Shares, and/or (B) cash, or (3) any other action that is
treated as a repricing under generally accepted accounting principles.

        (d)    Generally, to exercise such powers and to perform such acts as
the Board deems necessary or expedient to promote the best interests of the
Company which are not in conflict with the provisions of the Plan.

        13.3    Delegation to Committee.    

        (a)    The Board may delegate administration of the Plan to a Committee
or Committees of one (1) or more members of the Board, and the term "Committee"
shall apply to any person or persons to whom such authority has been delegated.
If administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and in this Plan
to the Board shall thereafter be to the Committee or subcommittee), subject,
however, to such resolutions, not inconsistent with the provisions of the Plan,
as may be adopted from time to time by the Board. The Board may abolish the
Committee at any time and revest in the Board the administration of the Plan.

        (b)    At such time as the Shares are publicly traded, in the discretion
of the Board, a Committee may consist solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
members of the Board who are not Outside Directors the authority to grant
Options to eligible persons who are either not then Covered Employees and are
not expected to be Covered Employees at the time of recognition of income
resulting from such Stock Award and/or (2) delegate to a committee of one or
more members of the Board who are not Non-Employee Directors the authority to
grant Options to eligible persons who are not then subject to Section 16 of the
Exchange Act.

        13.4    Effect of Board's Decision.    All determinations,
interpretations and constructions made by the Board in good faith shall not be
subject to review by any person and shall be final, binding and conclusive on
all persons.

14.    ADJUSTMENT FOR CHANGES IN CAPITALIZATION.

        14.1    In the event of any change in the number of outstanding Shares
by reason of any stock dividend, stock split, reorganization, recapitalization,
merger, exchange of shares or other similar corporate change, such reasonable
adjustments may be made in the Plan, the Agreements and the Options granted
hereunder (including the Option Price) as the Board shall, in its sole
discretion, determine are necessary or appropriate to ensure the Optionees, to
the extent possible, reasonable rights with equal value, including, if
necessary, an adjustment in the number of Shares and in the Option Prices
applicable to Options then outstanding and in the number of Shares which are
reserved for issuance under the Plan. Any such adjustment shall be conclusive
and binding for all purposes of the Plan.

        14.2    Unless otherwise determined by the Board, upon the dissolution
or liquidation of the Company the Options granted under the Plan shall terminate
and thereupon become null and void. Upon any merger or consolidation, if the
Company is not the surviving corporation, or if the Company is the surviving
corporation in a "triangular merger" transaction with a subsidiary of a "parent
corporation" (as such term is defined and used in Section 175 and Section 1101
of the California General Corporation Law), then with respect to Options held by
persons whose employment or consulting relationship with the Company or any
Group Company has not terminated, the vesting of such Options (and, if
applicable, the time during which such Options may be exercised) shall be

6

--------------------------------------------------------------------------------


accelerated in full, and the Options shall terminate if not exercised (if
applicable) at or prior to such event. With respect to any other Options
outstanding under the Plan, such Options shall terminate if not exercised (if
applicable) prior to such event.

15.    NO COMMITMENTS VIS-À-VIS ELIGIBLE EMPLOYEES, CONSULTANTS OR OPTIONEES.

        15.1    The status as an eligible Employee or Consultant of any person
shall not be construed as a commitment that any Option will be granted under the
Plan to such eligible Employee or Consultant, or to eligible Employees or
Consultants generally.

        15.2    Nothing in the plan or in any Agreement or related documents
shall confer upon any Employee, Consultant or Optionee any right to continue in
the employment or service of the Company or any Group Company or constitute any
contract of employment or consulting relationship or affect any right which the
Company or any Group Company may have to change such person's remuneration,
other benefits, job responsibilities or title, or to terminate the employment or
consulting relationship of such person with or without cause. Options and/or
Shares granted to an Optionee under the Plan are not and shall not be considered
to be a remuneration for work performed by such Optionee under his contract of
employment with the Company or any Group Company.

16.    TAX WITHHOLDING.

        No Shares shall be granted or sold under the Plan to any Optionee until
the Optionee has made arrangements acceptable to the Company or to the Board for
the satisfaction of federal, state, local and foreign income tax, social
security tax and any other applicable withholding obligations including, without
limitation, obligations incident to the receipt of Shares under the Plan or the
receipt of an Option pursuant to the Plan. Upon exercise of an Option, the
Company at its option may withhold from the Optionee or require the Optionee to
surrender cash or Shares sufficient to satisfy the minimum applicable federal,
state, local and foreign income tax, social security tax and any other minimum
applicable withholding obligations as well as any capital duty and transfer or
other similar duty payable in respect of payment of the Option Price or for the
Shares.

17.    OTHER BENEFITS AND COMPENSATION PROGRAMS.

        Payments and other benefits received by an Optionee under the Plan or
under an Option granted pursuant to the Plan shall not be deemed a part of an
Optionee's regular, recurring compensation for purposes of the termination,
indemnity or severance pay law of any country and shall not be included in, nor
have any effect on, the determination of benefits under any other employee
benefit plan, contract or similar arrangement provided by the Company or a Group
Company, unless expressly so provided by such other plan, contract or
arrangement, or unless the Board expressly determines that an Option or portion
of an Option should be included to reflect competitive compensation practices or
to recognize that an Option has been granted in lieu of a portion of competitive
cash compensation.

18.    UNFUNDED PLAN.

        The Plan shall be unfunded and the Company shall not be required to
segregate any assets that may at any time be represented by Options under the
Plan. Neither the Company, its Group Companies, the Committee, nor the Board
shall be deemed to be a trustee of any amounts to be paid under the Plan nor
shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Group Companies, and an Optionee. To the extent that any
person acquires a right to receive an Option under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company.

7

--------------------------------------------------------------------------------


19.    LIMITS OF LIABILITY, INDEMNIFICATION.

        19.1    Any liability of the Company to any Optionee with respect to an
Option shall be based solely upon the contractual obligations created by the
Plan and the Agreement.

        19.2    Except as may be required by law, neither the Company nor any
member of the Board or of the Committee, nor any other person participating in
any determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken, or not taken, under the Plan.

        19.3    Each person who is or shall have been a member of the Committee
or of the Board, and any other person to whom the Board delegates authority
under the Plan, shall be indemnified and held harmless by the Company, to the
extent permitted by law, against and from any loss, cost, liability or expense
that may be imposed upon or reasonably incurred by such person in connection
with or resulting from any claim, action, suit or proceeding to which such
person may be a party or in which such person may be involved by reason of any
action taken or failure to act, made in good faith, under the Plan and against
and from any and all amounts paid by such person in settlement thereof with the
Company's approval, or paid by such person in satisfaction of any judgment in
any such action, suit or proceeding against such person, provided such person
shall give the Company an opportunity, at the Company's expense, to handle and
defend the same before such person undertakes to handle and defend it on such
person's own behalf.

20.    COMPLIANCE WITH APPLICABLE LEGAL REQUIREMENTS.

        No Options shall be granted and no Shares distributable pursuant to the
Plan or to an Agreement shall be issued and delivered unless the granting of
such Options respectively the issuance and delivery of such Shares complies with
all applicable legal requirements including, without limitation, with the
provisions of any applicable national or state securities laws, and the
requirements of the stock exchanges, if any, on which the Shares may, from time
to time, be listed.

        Optionees who wish to offer or sell any Shares received under the Plan,
and who are residents of The Netherlands, may only do so through a foreign stock
exchange (such as The Nasdaq Stock Market). Optionees who are not residents of
The Netherlands may not offer or sell Shares received under the Plan in The
Netherlands.

21.    GENDER AND NUMBER.

        Except when otherwise indicated by the context, reference to the
masculine gender shall include, when used, the feminine gender and any term used
in the singular shall also include the plural.

22.    PARTIAL INVALIDITY.

        In the event any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.

8

--------------------------------------------------------------------------------



QuickLinks


METRON TECHNOLOGY N.V. SUPPLEMENTAL STOCK OPTION PLAN
